Case 1:18-cv-02185-LJL Document 273-62 Filed 04/06/20 Page 1 of 5




                     Exhibit SSSS
                  Case 1:18-cv-02185-LJL Document 273-62 Filed 04/06/20 Page 2 of 5
                          (https://www.chinadailyhk.com/index.html)                    HONG KONG               

HongKong > Opinion (/subjects/opinion/opinion_list.html) > Content


Wednesday, October 02, 2019, 01:53


Patriotism in HK triumphs over hate
                                                                                                   By Staﬀ Writer
                                                                                                            
Wednesday, October 02, 2019, 01:53                                                                 By Staﬀ Writer



Many Hong Kong residents on Tuesday celebrated the 70th birthday of the People’s Republic of China in
different ways across the city in spite of illegal protests in multiple locations by radicals presumably to serve
the interests of certain foreign powers. There is no doubt the great majority of Hong Kong residents are
proud to be Chinese and take pride in the great achievements the Chinese nation has made in the past seven
decades.

Although the national flag raising ceremony that is usually open to the public on the morning of National
Day was held indoors because of security concerns, many people attended private flag-raising ceremonies
organized by local communities and various patriotic groups to show their love of the nation. They proved
once again patriotism is very much alive in Hong Kong today. And they showed to the anti-China forces
their patriotic spirit which is as resilient and vibrant as the city itself.

Oct 1 has been a public holiday in Hong Kong since the establishment of the special administrative region
on July 1, 1997. Many local residents watched on television the military and civilian parades held at
Tian’anmen Square in Beijing and could not but marvel at how strong and prosperous the country has
become; they felt extremely proud - as all Chinese people do.

In addition to bolstered confidence in the future of the Chinese nation, they are more determined than ever
to support the HKSAR government in overcoming any obstacle put up by hostile forces local or foreign.
They understand the unprecedented “one country, two systems” is bound to face challenges in its
implementation, such as the ongoing illegal protests and riots that have violated Hong Kong laws and
people’s basic rights and freedoms for almost four months.

The great majority of Hong Kong residents were heartened in particular by President Xi Jinping’s speech at
the beginning of the National Day celebrations. He reaffirmed that the Chinese nation will maintain the
“one country, two systems” policy and long-term prosperity and stability of the Hong Kong and Macao
SARs while enhancing cross-Taiwan Straits relations and working toward the great rejuvenation and ultimate
reunification of the Chinese nation.

A 240-member delegation led by Chief Executive Carrie Lam Cheng Yuet-ngor returned from the National
Day celebrations in Beijing with the central government’s best wishes, encouragement and support for Hong
Kong. Local residents should feel assured 1.4 billion mainland compatriots as well as the central government
will back them in the face of adversity, because we all have a shared destiny.                             /
                       Case 1:18-cv-02185-LJL Document 273-62 Filed 04/06/20 Page 3 of 5
                               (https://www.chinadailyhk.com/index.html)                                      HONG KONG                        



Share this story

                 




  Also Read




 Punishments need to be much tougher (//www.chinadailyhk.com/articles/224/140/30/1578631527804.html)
 In recent years, China has paid more attention to improving research integrity and optimizing our institutions and mechanisms for dealing
 with related issues.




 10 January 2020




(//www.chinadailyhk.com/articles/102/216/11/1578627772029.html)

 It is time for Washington to change course (//www.chinadailyhk.com/articles/102/216/11/1578627772029.html)
 The epic World War I movie 1917, which won Golden Globe's Best Motion Picture this week, tells the story of two young British soldiers on an
 impossible mission to deliver a message deep in enemy territory to stop 1,600 fellow soldiers from walking into a deadly trap.




 10 January 2020




 Development can and should be faster (//www.chinadailyhk.com/articles/44/86/41/1578627531225.html)
                                                                                                                                                /
 In November, I pointed  out that,
                       Case        since the global ﬁnancialDocument
                               1:18-cv-02185-LJL            crisis, China has allowed annual
                                                                            273-62     FiledGDP growth to fall
                                                                                             04/06/20      Pagegradually
                                                                                                                    4 offrom
                                                                                                                          5 more than 10
 percent to nearly 6 percent.   (https://www.chinadailyhk.com/index.html)                                       HONG KONG                      




 10 January 2020




 Sports industry could boost overall growth (//www.chinadailyhk.com/articles/208/194/91/1578627240746.html)
 The sports industry has the potential to grow at even faster pace and therefore bolster China's overall growth, according to a survey report
 published in December.




 10 January 2020




(//www.chinadailyhk.com/articles/57/83/245/1578622105431.html)
 Riots show education system needs reform (//www.chinadailyhk.com/articles/57/83/245/1578622105431.html)
 Chow Pak-chin says radical teachers share much responsibility for the current chaos.




 10 January 2020




(//www.chinadailyhk.com/articles/230/43/36/1578586815484.html)
 Hong Kong’s shipping industry will help shape the city’s future
 (//www.chinadailyhk.com/articles/230/43/36/1578586815484.html)
 Edward Liu discusses ways the SAR can move on from the current unrest and some important measures to ensure its key industries remain
 competitive in future.



                                                                                                                                                /
 10 J      2020
 10 January 2020
                       Case 1:18-cv-02185-LJL Document 273-62 Filed 04/06/20 Page 5 of 5
                                 (https://www.chinadailyhk.com/index.html)                                        HONG KONG                       




News                                                                                                                                               

Focus                                                                                                                                              

Video (/video/index.html)                                                                                                                          

ePaper                                                                                                                                             

More                                                                                                                                               


About Us (//www.chinadailyhk.com/public_resource/public/html/about-us.html)
| Services & Products (//www.chinadailyhk.com/public_resource/public/html/services-products.html)
| Advertise on Site (//www.chinadailyhk.com/public_resource/public/html/advertise-on-site.html)
| Contact Us (//www.chinadailyhk.com/public_resource/public/html/contact-us.html)
| Subscriptions (//www.chinadailyhk.com/public_resource/public/html/subscriptions.html)
| Join Us (//www.chinadailyhk.com/public_resource/public/html/join-us.html)
| Accessibility Statement (//www.chinadailyhk.com/public_resource/public/html/accessibility-statement.html)
| Privacy Policy (//www.chinadailyhk.com/public_resource/public/html/privacy-policy.html)


                                                                  Follow Us

                                                                                
                                                           (//www.facebook.com/chinadailyhkedition/)
                                                                 (//twitter.com/chinadailyasia)
                                                                          (//www.linkedin.com/company/china-

                                                                       APP      daily-
                                                                                 asia-
                                                                                pacific-
                                                                                limited)


     CHINA DAILY HK (https://www.chinadailyhk.com/asia-                                               Video Shows
                    download/download.html)                               (https://www.chinadailyhk.com/videoshows/download.html)

                     CHINA (http://www.chinadaily.com.cn/)             Global Edition (https://global.chinadaily.com.cn/)

Copyright 1995 - 2020. All rights reserved. The content (including but not limited to text, photo, multimedia information, etc) published in this site
        belongs to China Daily. Without written authorization from China Daily, such content shall not be republished or used in any form.




                                                                                                                                                  /
